Citation Nr: 0923150	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Entitlement to service connection for an eye disorder 
other than refractive error, to include as secondary to the 
service-connected diabetes mellitus.

3.  Entitlement to service connection for disorder of the 
lymph nodes (claimed as swollen lymph nodes).

4.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the RO, in pertinent part denied service connection for 
a bilateral eye condition, for swollen lymph nodes, for a 
prostate condition, and for tinnitus.  

The Veteran's appeal originally included the issue of service 
connection for tinnitus.  During the pendency of the appeal, 
the RO, in an August 2008 decision, granted service 
connection for tinnitus.  This is a complete grant of the 
benefits as to that issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).  


FINDINGS OF FACT

1.  Currently diagnosed refractive error of the eye-
presbyopia-is a developmental disorder of the eye, and 
service connection is, by regulation, precluded for such 
developmental disorders.

2.  There is no competent medical evidence showing that the 
Veteran's current dry eyes and photophobia are causally 
related to his period of active military service; however, 
the Veteran has been diagnosed with diabetic retinopathy 
which is secondary to service-connected Type 2 diabetes 
mellitus.

3.  There is no competent medical evidence showing that the 
Veteran has a current disability manifested by swollen lymph 
nodes causally related to his period of active military 
service.

4.  There is no competent medical evidence showing that the 
Veteran's currently diagnosed benign prostatic hypertrophy 
(BPH)/prostatitis is causally related to his period of active 
military service. 


CONCLUSIONS OF LAW

1.  Service connection for refractive error of the eye is 
precluded by regulation and as such is denied.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9 (2008).

2.  The criteria for service connection for an eye disorder, 
diagnosed as diabetic retinopathy, are met.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

3.  The criteria for service connection for a claimed 
disability manifested by swollen lymph nodes are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  A prostate disorder, diagnosed as BPH/prostatitis, was 
not incurred in or aggravated by active service; nor may they 
be presumed to have been due to service, to include herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000 (VCAA)

Initially, with regard to the Veteran's claim for service 
connection for an eye disorder, other than for refractive 
error, as the Board has found that service connection is 
warranted for diabetic retinopathy, further discussion of 
VA's duties to notify and assist a claimant are unnecessary 
with regard to this claim.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran.  Additionally, the Veteran was 
afforded comprehensive VA examinations addressing his 
prostate and bilateral eye disorders.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is aware that the Veteran reported that he received 
treatment for his claimed disorders shortly after service at 
the VA.  The RO attempted to retrieve records of such 
treatment but was notified by February 2009 letter that no 
responsive records could be located.  No further efforts to 
obtain such records are therefore necessary.  See generally 
Counts v. Brown, 6 Vet. App. 473, 477 (1994), quoting Porter 
v. Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek 
to obtain that which does not exist).

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was sent in May 2003, prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
Veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

While the RO has not furnished to the Veteran information on 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations under 
to holding in Dingess/Hartman, on these facts, such omission 
is not shown to prejudice the Veteran.  Because, except for 
the Veteran's claim for service connection for an eye 
disorder, the Board's decision herein denies the Veteran's 
claims.  Thus, no disability rating or effective date is 
being, or is to be, assigned for the denied claims.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

In sum, the Board finds that no prejudice to the Veteran will 
result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for complaints 
of or treatment for a bilateral eye disorder, disorder of the 
lymph nodes and a prostate disorder during service.  
Subsequent to service, the Veteran asserts that he has 
current eye, lymph node and prostate disorders etiologically 
related to his period of service.  

Given its review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection, except for service connection for 
diabetic retinopathy.

With regard to the Veteran's claim of service connection for 
an eye disorder, the Board is aware that the post-service VA 
treatment records document a history of treatment for eye 
problems, including dry eyes, photophobia and refractive 
error.  None of the subsequent medical evidence of record 
contains an opinion or similar evidence linking current dry 
eyes back to service.  Further, refractive error of the eyes, 
is not considered "diseases or injuries" within the meaning 
of applicable legislation and, hence, does not constitute a 
disability for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  

The Board is aware that the November 2003 VA examination 
diagnosed the Veteran with "subjective photophobia" and the 
examiner noted that the Veteran wore sunglasses and 
transitional lenses to help cope with this condition.  
However, the examiner reported that there was no evidence on 
examination of any objective pathology that would account for 
this symptom.  Thus, the examiner concluded that the 
photophobia was primarily of unknown etiology.  This examiner 
added that neither the Veteran's dry eyes nor his photophobia 
could be considered a complication of his diabetes.  In this 
regard the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  In this case, the 
medical evidence found no objective pathology that would 
contribute to this symptom (photophobia).  Accordingly, 
service connection for a claimed bilateral eye disorder 
manifested by dry eyes or photophobia is not warranted.

However, the Board finds that service connection is warranted 
for another eye disorder, namely diabetic retinopathy.  In 
this regard the Board notes that a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  When aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).

The Veteran was granted service connection for diabetes in a 
December 2006 rating decision.  An October 2006 VA 
examination findings showed no retinopathy.  However, a March 
2009 VA eye clinic note shows an assessment of diabetic 
retinopathy in both eyes following an examination of the 
Veteran.  Thus, given the Veteran is service-connected for 
diabetes and his retinopathy is associated with his diabetes, 
the Board finds that all doubt should be resolved in his 
favor and service connection is awarded for diabetic 
retinopathy.  See Dorland's Illustrated Medical Dictionary, 
page 1623 (30th ed. 2003).

With regard to the Veteran's claim of service connection for 
disorder of the lymph nodes, the Board notes the absence of 
consistent post-service treatment for this claimed disorder.  
In this regard, the Board notes a May 2004 VA treatment 
record reflected that a lymph exam showed no adenopathy.  The 
Board is aware that an October 2008 VA treatment record noted 
lump in the right 8th intercostal space/lipoma.  However, no 
subsequent medical evidence of record showing that the lump 
is in a lymph node or an opinion or similar evidence linking 
the lump in the right 8th intercostal space to service.  

The Board is aware that the Veteran was not afforded a VA 
examination specifically addressing the etiology of his 
claimed lymph nodes disorder.  See 38 U.S.C.A. § 5103A(d).  
In this case, however, there is no evidence of a disorder of 
the lymph nodes that could possibly be linked to service and 
therefore no reasonable possibility that a VA examination 
would result in findings favorable to the Veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Therefore, service connection for a 
claimed disorder of the lymph nodes is not warranted.

With regard to the Veteran's claim of service connection for 
a prostate disorder, the Board is aware that the post-service 
VA treatment records document a history of treatment for 
BPH/prostatitis, also referred to as lower urinary tract 
symptoms (LUTS).  To that end, the Veteran's service in the 
Republic of Vietnam has been verified by the RO.  In this 
regard, the Board observes that VA regulations provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e), including prostate 
cancer, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), recently amended to add AL 
amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 
38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-46 
(Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 
1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  
BPH/prostatitis are distinct disorders, separate from 
prostate cancer (during the March 2007 RO hearing, the 
Veteran denied having prostate cancer).  BPH/prostatitis are 
not listed among the presumptive diseases for which service 
connection may be granted on the basis of exposure to 
herbicides under 38 C.F.R. § 3.309(e).  Therefore, service 
connection may not be granted for BPH/prostatitis on the 
basis of the presumptive regulatory provisions just 
discussed.  In the absence of a diagnosed disease for which 
the presumption applies, 38 C.F.R. § 3.307(a)(6)(iii) is not 
applicable, and the Veteran's claim of service connection for 
BPH/prostatitis can only be addressed on a direct service 
connection basis in this decision.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the Veteran was discharged from service 
in July 1967.  The November 2003 VA examination reported that 
the Veteran had BPH and prostatitis for the last two years.  
Thus, the evidence of record seems to indicate the Veteran's 
first report of a prostate disorder was approximately thirty-
four years after service.  In this regard, the Board notes 
that a prolonged period without medical complaint after 
service is a consideration in the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Additionally, neither the November 2003 VA 
examination nor any of the other subsequent medical evidence 
of record contains an opinion or similar evidence linking the 
Veteran's current BPH/prostatitis back to service.  For these 
reasons, service connection for a claimed prostate disorder 
is not warranted.

The only other evidence of record supporting the Veteran's 
claims is his testimony and lay statements.  While the 
Veteran is certainly competent to report symptoms capable of 
lay observation, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a current disability resulting from disease or injury 
incurred in or aggravated by service; in certain 
circumstances service connection is allowed on a presumptive 
basis.  In this case, the Veteran is not shown to have a 
current eye disorder other than refractive error and diabetic 
retinopathy, a claimed disorder of the lymph nodes or a 
prostate disorder that is causally related to an event or 
incident of his period of service.  Thus, service connection 
for the claimed disabilities, except for diabetic 
retinopathy, is not warranted on a direct or presumptive 
basis.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding these issues 
on appeal because the preponderance of the evidence is 
against the Veteran's claims which had been denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for a refractive error is denied.

Service connection for an eye disorder, diagnosed as diabetic 
retinopathy, is granted.

Service connection for a disorder of the lymph nodes is 
denied.

Service connection for a prostate disorder is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


